Citation Nr: 1223410	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  08-35 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether there is new and material evidence to reopen the Veteran's claim for service connection for a disorder manifested by insomnia, including sleep apnea, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1982 to December 1991.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which determined there was new and material evidence and, therefore, reopened this claim for service connection for a disorder manifested by insomnia, including sleep apnea, but then proceeded to deny this claim on its underlying merits.

The RO had previously considered and denied this claim in May 2005 and, after receiving and considering additional medical evidence, also had issued another decision in November 2005 confirming and continuing the denial.  In response, the Veteran had filed a timely notice of disagreement (NOD) in October 2006 to initiate an appeal, and had been provided statement of the case (SOC) in January 2007, but he did not then complete the steps necessary to perfect his earlier appeal of this claim to the Board by also, in response to that SOC, filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  Rather, his VA Form 9 was not received until September 2007, so more than 1 year after receiving notification of that earlier decision and more than 60 days after issuance of that SOC.  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305, and 20.306 (2011).  Hence, to reopen this claim and warrant further consideration of it on its underlying merits, meaning on a de novo basis, there has to be new and material evidence since that earlier decision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  See also Evans v. Brown, 9 Vet. App. 273, 283 (1996) (indicating VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final and binding disallowance of a claim on any basis, so irrespective of whether that denial was on the underlying merits or, instead, a prior petition to reopen the claim).  And irrespective of what the RO determined in this regard, so, too, must the Board make this threshold preliminary determination, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate the claim on its underlying merits.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If the Board finds that new and material evidence has not been submitted, then its analysis must end, as further analysis is neither required nor permitted.  See Barnett, 83 F.3d at 1383-4; McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); VAOPGCPREC 05-92 (March 4, 1992).


FINDINGS OF FACT

1.  Although the Veteran did not perfect a timely appeal of the RO's prior May and November 2005 rating decisions initially considering and denying his claim for service connection for insomnia, additional evidence since received relates to unestablished facts necessary to substantiate this claim and raises a reasonable possibility of substantiating this claim.

2.  There is now probative evidence of record indicating his sleep apnea is as likely as not the reason he began experiencing insomnia during his military service.


CONCLUSIONS OF LAW

1.  The RO's May and November 2005 rating decisions initially considering and denying the Veteran's claim for service connection for insomnia are final and binding based on the evidence then of record, but there is new and material evidence since to reopen this claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2011).

2.  Resolving all reasonable doubt in his favor, his sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, though, because the Board is granting this claim for service connection for sleep apnea, so awarding the full benefit sought on appeal, the Board need not discuss whether there has been compliance with the notice and duty to assist provisions of the VCAA since any such failure, even assuming for the sake of argument it occurred, ultimately would be inconsequential and, thus, amount to no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating VCAA notice and assistance errors are not presumptively prejudicial, instead, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of identifying such error and, above and beyond this, showing how it is unduly prejudicial, meaning outcome determinative of the claim).  There simply is no such possibility in this particular instance.

II.  Analysis

The Veteran originally filed a claim for service connection for insomnia in February 2005, which the RO denied in May 2005 on the premise that he had not had relevant complaints or treatment while in service or received an underlying diagnosis suggestive of any actual chronic sleep disability to account for his symptom of insomnia.

The RO again denied his claim later that same year, in November 2005, after considering additional evidence.  But in that additional decision, the RO acknowledged that he had at least twice during his service complained of difficulty sleeping, initially in February 1984 and again in May 1991 (also had in the interim, in March 1984, asked for a refill of his medication).  Ultimately, though, the RO continued to conclude that was not suggestive or indicative of a chronic sleep disorder while in service and that he had not shown continuity of symptoms since service to establish a connection between his complaints in service and his then current problem of insomnia.  And although, as already explained, he initiated an appeal of those earlier decisions by filing a timely NOD in October 2006, and resultantly was provided an SOC in January 2007, he did not then complete the steps necessary to "perfect" his earlier appeal of this claim to the Board by also, in response to that SOC, filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  Rather, his VA Form 9 was not received until September 2007, so more than 1 year after receiving notification of those earlier decisions, even the November 2005 decision, and more than 60 days after issuance of that SOC.  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305, and 20.306 (2011).  So, as also already explained, there has to be new and material evidence since that November 2005 decision to warrant reopening this claim and readjudicating it on its underlying merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

When a petition to reopen a claim is presented, a two-step analysis is performed.  The first step is to determine whether the evidence presented or secured since the last final and binding disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulations, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).


Second, if VA determines the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim.  The credibility of this evidence must be presumed, albeit just for the limited purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible"). 

In another precedent case, Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the U.S. Court of Appeals for Veterans Claims (Court/CAVC) interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.

Here, the evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is that added to the record since the final and binding November 2005 rating decision.

Service connection will be granted if it is shown this disability resulted from an injury sustained or a disease contracted in the line of duty during his active military service, or, if a pre-existing condition, for aggravation of this condition during his service beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish his entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming he has this claimed disability or, at the very least, showing he has at some point since filing this claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and this current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If, as the RO previously concluded, chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed ("noted") during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id. (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.


The service treatment records (STRs) show the Veteran did not have a history of a sleep disorder when entering service in November 1982.  And since none was noted during his military enlistment examination, the presumption of soundness applies.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  As early as February 1984, however, he reported difficulty sleeping and resultantly began taking prescription medication to help alleviate his insomnia.  He indicated that he could only sleep for a few hours per night.  He returned for a prescription refill in March 1984, and in May 1991 he reported similar symptoms.  He would wake up after about four hours of sleep and then could not fall back asleep again.  He would fatigue as the night went on and reported working through the night at some points.  His military service ended in December 1991.

Post-service records from the VA Medical Center (VAMC) in Charleston, South Carolina, including treatment notes dated in May 2002, reveal that he drank alcohol to help him sleep.  Earlier treatment notes indicated that his insomnia worsened when he would quit drinking.  Similar symptoms are documented consistently in other records from the Charleston VAMC.  In November 2003, treatment notes document that he was taking clonidine to help him sleep.  In May 2004, he again reported difficulty falling asleep at night and staying asleep after two or three hours.  He mentioned stress at his job.  In October 2005, a technician noted the Veteran "[had] been complaining of insomnia since being in the military."  He related his sleeping problems with the shift hours that he worked while in the military.  He benefited from amitriptyline, another sleep medication, but preferred not to use trazodone, which he reported did not help him sleep.  Pharmacy records show he had received prescriptions of trazodone, clonidine, or amitriptyline since at least June 2001.

In May 2007, he had a polysomnogram (sleep study) to monitor his sleep over the course of a night.  The test results were positive for obstructive respiratory events during sleep and snoring, which worsened depending on the position in which he slept.  The consequent diagnosis was obstructive sleep apnea and sleep onset and maintenance insomnia.

A November 2007 report from Dr. M.S., a specialist in sleep-related disorders at Carolina Lung Associates, P.A., in Charleston, South Carolina, confirmed the Veteran had insomnia and obstructive sleep apnea.  Dr. M.S. noted the information from service in February 1984 and May 1991 that made reference to the Veteran's sleep onset and maintenance insomnia, also noting "[t]he patient['s] symptoms have remained present since this time.  He is additionally felt to have an element of obstructive sleep apnea, which has occurred during the past several years."  Dr. M.S. made reference to the overnight polysomnogram from May 2007, which showed the presence of insomnia and sleep apnea.

The Veteran had a VA compensation examination in April 2008.  The examination was a mental health evaluation by a clinical psychologist, Dr. C.B.S.  Dr. C.B.S. reported that the Veteran had a prescription for amitriptyline (Elavil), which allowed him to sleep an entire night.  "He began drinking to help medicate himself to go to sleep" while he was in the military.  It also had been recommended that he try a Continuous Positive Airway Pressure (CPAP) machine for his sleep apnea, but he had not yet started CPAP therapy.  He denied alcohol abuse and explained to the examiner that his primary problem was insomnia due to his sleep apnea.

Undoubtedly, the evidence gathered in the current claim since the final rating decision of November 2005 constitutes "new and material evidence" because it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating it.  In particular, the Veteran's diagnosis of sleep apnea following a sleep study in May 2007 and the report of Dr. M.S. in November 2007 indicate the Veteran's complaints of insomnia and difficulty sleeping in service and since were not random events, but rather symptoms of a chronic underlying condition.  Dr. M.S.'s November 2007 report also states that the symptoms have been continuous since service.  Because this claim for service connection for sleep apnea is reopened, it may be considered on its merits.


The record contains two medical opinions on the determinative issue of causation of this sleep disorder, one by Dr. M.S., a sleep disorder specialist at Carolina Lung Associates, and the other by Dr. C.B.S., a clinical psychologist at the Charleston VAMC.  Undoubtedly, both are highly qualified in their respective medical disciplines.  Dr. C.B.S.'s report significantly analyzed the Veteran's mental health, especially in terms of the relationship between his supposed alcohol use and difficulty sleeping.  Disability resulting from alcohol or drug abuse, since it is willful misconduct, generally cannot be service connected as a matter of law.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.303(c)(3) and (d).  Indeed, VA's General Counsel has confirmed that direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for a claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

There is an exception to this general rule, however.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit Court held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service. Id., at 1376.  But the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  In further clarifying this, the Federal Circuit Court explained that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.


Here, by all accounts, to the extent the Veteran consumed alcohol, even perhaps in abundance, it was only to help remediate his inability to sleep, so a means of 
self-medicating.  In other words, the underlying sleep disorder caused him to drink to try and lessen its effects, not vice versa, so his consumption of alcohol is not a bar to him receiving benefits for his underlying sleep disorder inasmuch as the sleep disorder precipitated his drinking.

Moreover, Dr. M.S., as a sleep disorder specialist, is particularly well-placed to diagnose the origins and etiology of the Veteran's insomnia and obstructive sleep apnea.  Comparing Dr. C.B.S.'s opinion with Dr. M.S.'s, an opinion may be reduced in probative value, even where the statement comes from someone with medical training, if the medical issue requires special knowledge.  See Black v. Brown, 10 Vet. App. 279 (1997).

In rendering this decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  It is entirely within the Board's province to give more probative weight to certain pieces of evidence than others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  And, at the same time, the Board is mindful that it cannot make its own independent medical determination and there must be plausible reasons for favoring one medical opinion over another.  Evans at 31; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, though, there are indeed such legitimate reasons; for the reasons and bases discussed below, the Board finds that the Veteran's sleep apnea is as likely as not due to his duties and responsibilities during his military service, and in this circumstance where the evidence supporting the claim is at least as probative as the evidence against it, the claim must be granted.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).

On the ultimate question of entitlement to service connection for sleep apnea, the Board ultimately credits Dr. M.S.'s November 2007 opinion favoring service connection for the Veteran's sleep apnea.  First, although Dr. M.S. does not directly state that the Veteran's sleep apnea originated in service, he states that the symptoms began as early as February 1984 while the Veteran was in service and have continued and developed into sleep apnea since that time.  Although this opinion does not unequivocally state that the sleep apnea is due to military service, it is consistent with the other documentation of record and tends to support a finding favoring service connection.  Second, Dr. M.S. performed the polysomnograph interpretation from May 2007 that ultimately diagnosed the Veteran with sleep apnea.  While treating physicians are not automatically entitled to greater weight than a VA compensation examiner, a treating relationship with the Veteran is one factor to be considered in weighing medical opinions.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Finally, the opinions of Drs. M.S. and C.B.S. are not in direct conflict and may be reconciled.  Although Dr. C.B.S. focused on the relationship between the Veteran's alcohol use and other mental health issues in discussing his sleep disorder, she did not exclude the possibility that his insomnia and sleep apnea are chronic medical conditions that are related to his military service.  In fact, she did not offer an etiological opinion as to the Veteran's diagnosed sleep apnea.

The Veteran's lay statements are also in accord with the finding that his obstructive sleep apnea has resulted from conditions in military service.  In September 2007, he wrote, "I understand completely that insomnia, in and of itself, is not a disability but must be associated to a diagnosed condition.  As you have indicated, my service medical records document multiple instances of complaints that I could not sleep.  This continued at Charleston VAMC after separation."  He states that he received treatment for the condition after receiving his SOC.  "The result was overwhelming since it addressed my problem of many years.  I have been diagnosed with Sleep Apnea per the attached medical report."  He requested that his appeal be changed to insomnia secondary to sleep apnea.  Similar statements from November 2008 are in accord.  In addition, he stated in a letter dated October 2006 that his insomnia was not related to his current job and started in the military.  He stated that he only started drinking in service to help him sleep when he could not get a refill for sleep medication.  His lay statements on observable symptoms such as insomnia are relevant to his claim, particularly since later confirmed to be a manifestation of an underlying sleep disorder, namely, obstructive sleep apnea.  See Jandreau, 492 F.3d at 1376.

Because the Veteran's history of insomnia was initially reported in service and has continued since that time and developed into chronic obstructive sleep apnea, this claim for benefits must be granted.  This decision is based on an unrefuted nexus opinion by Dr. M.S. stating that the condition had its origins during the Veteran's military service and on the Veteran's lay statements that he has had insomnia since service, so continuity of symptomatology.


ORDER

The claim for service connection for obstructive sleep apnea is both reopened and granted on its underlying merits.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


